Title: To Thomas Jefferson from John Vaughan, 19 October 1825
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
Oct. 19. 1825
I submitted your letter of 12th to our Collector who has assumed the value mentiond in your letter receiving the Duty as a Deposit, until you can inform us further of the Value. I have shipped them per Schooner Cumberland Capt Wheaton to the care of Mr Peyton, desiring they may be carefully handled—when the charges are ascertaind you shall know them: I had a small balance in my hands which will meet the paymt to Small, & probably these expences.—I remain with respect & affectin sincrely yoursJn Vaughan